Per Curiam.

We affirm the decision of the court of appeals for the following reasons. Like the court of appeals, we disregard appellant’s propositions of law that are not related to the claim of ineffective assistance of appellate counsel.
Appellant’s fourth proposition of law asserts ineffective assistance of appellate counsel. The gist of the claim seems to be that appellate counsel was ineffective for not arguing that trial counsel was ineffective because he did not vigorously attack two eyewitnesses’ identifications of appellant as the robber and attempt to establish appellant’s brother as the robber. Like the court of appeals, we hold that appellant’s record fails to establish that trial counsel was ineffective, and, therefore, appellant has failed to demonstrate that the genuine issue required by App.R. 26(B)(5) exists.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.